            Case
             Case3:21-cr-05123-BHS  Document12 Filed
                  2:16-cr-00203-TS Document     Filed05/04/16
                                                      04/01/21 Page
                                                                Page11ofof22




                                                                                               Fl LEID
JOHN W. HUBER, United States Attorney (No. 7226)                   1"\!C'"i"ti1r.- r.-
                                                                   ._,,_-.',.., • l ·t_! '."•'.IRT
                                                                                                ,
                                                                                                   .
                                                                                                'l .j   ~   t .,_ :'   •   ~.-" '--~

MATTHEW L. BELL, Assistant United States Attorney (No. 9840)
Attorneys for the United States of America                   ZOlb MAY - LJ A If: Li 2
20 North Main Street, Suite 208
St. George, Utah 84770                                         lilSf Pjf'·r
                                                                         v     ('f
                                                                                J  LJ'l'"",
                                                                                      1J.\fl
                                                                             _.,__ . __   J\


Telephone: (435) 634-4270
Email: matthew.bell@usdoj.gov


                      IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, CENTRAL DIVISION



UNITED STATES OF AMERICA,                             INDICTMENT

                      Plaintiff,              Case No.

                                              18 u.s.c § 922(g)(l),
       v.                                     FELON IN POSSESSION OF
                                              FIREARMS AND AMMUNITION


NATHAN JAMES SMITH,                               Case: 2: 16-cr-00203
                                                  Assigned To : Stewart, Ted
                      Defendant.                  Assign. Date: 5/4/2016
                                                  Description: USA v.




       The Grand Jury charges:

                                        COUNT I
                   (Felon in Possession of Firearms and Ammunition)

       On or about March 23, 2016, in the Central Division of the District of Utah,

                                   NATHAN JAMES SMITH,
              Case
               Case3:21-cr-05123-BHS  Document12 Filed
                    2:16-cr-00203-TS Document     Filed05/04/16
                                                        04/01/21 Page
                                                                  Page22ofof22




    the defendant herein, having been convicted of a crime punishable by imprisonment for a

    term exceeding one year, did knowingly possess in and affecting interstate commerce

    firearms and ammunition, to wit: a Rock Island 12 gauge shotgun, an On Target AR-15
I
\
    assault-type rifle, a Taurus 9mm caliber handgun, and ammunition in 12 gauge, 9nim and

    other calibers; all in violation of 18 U.S.C. § 922(g)(l).



             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

           As a result of the offense in Count I, the above-named defendant shall forfeit to

    the United States pursuant to 18 U.S.C. § 924(d)(l), all firearms or ammunition involved

    in or used in any knowing violation of 18 U.S.C. § 922, including but not limited to the

    fireann and ammunition listed in Count I.

                                               A TRUE BILL:



                                        FOREPERSON of the GRAND JURY

    JOHW.HUBER
    United States Attorney




    Assistant Wnited States Attorney




                                                   2
